Citation Nr: 1756942	
Decision Date: 12/08/17    Archive Date: 12/15/17

DOCKET NO.  11-23 714A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a waiver of an overpayment of Department of Veterans Affairs (VA) benefits in the amount of $17,224.80.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from August 1967 to May 1969, including service in the Republic of Vietnam.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision in June 2011 of the Committee of Waivers and Compromises (Committee) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied the Veteran's request for a waiver of recovery of an overpayment of VA compensation benefits in the amount of $17,224.80.

This claim was previously remanded by the Board in August 2013 and again in May 2017 for additional development.


FINDING OF FACT

In June 2017, prior to the promulgation of a decision, the RO issued a Decision on Waiver of Indebtedness which granted the Veteran's request for a waiver of overpayment in the amount of $17,224.80.


CONCLUSION OF LAW

There being no justiciable case or controversy, the Veteran's claim of entitlement to a waiver of an overpayment of VA benefits in the amount of $17,224.80 is dismissed.  38 U.S.C.A. § 7105.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

In light of the RO's actions in the June 2017 Decision on Waiver of Indebtedness, there does not appear to be any dispute; the Veteran is eligible for and has received a grant of waiver of an overpayment of VA benefits in the amount of $17,224.80.  Consequently, the appeal is moot as the action sought has already been taken.

ORDER

The issue of entitlement to a waiver of an overpayment of VA benefits in the amount of $17,224.80 is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


